Citation Nr: 0508605	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-14 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include bipolar disorder with 
associated tardive dyskinesia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from January 1981 to June 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board), on appeal of a June 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The RO denied entitlement to service connection for a chronic 
acquired psychiatric disorder, to include bipolar disorder 
with associated tardive dyskinesia.  In September 2002, the 
veteran advised the RO that she had relocated to Michigan.  
Due to her relocation, jurisdiction of the veteran's claim 
has been assumed by the RO located in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part. 


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2004).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued VCAA notice letters to the veteran in January 
and September 2002.

The veteran asserts that her bipolar disorder, with 
dyskinesia, began in service, although it was not diagnosed 
until approximately 5 years after her discharge.  She 
supports her assertion with the lay opinion of her former 
spouse, also a former member of the military, who indicates 
that during their marriage during her active duty, he 
witnessed her mood swings, delusional behavior, and self-
medication with alcohol.  She also supports her claim with 
private medical evidence of treatment for a bipolar disorder, 
with dyskinesia, from August 1990 to the present.  This 
evidence includes the July 2002 medical opinion statements of 
MV (initials), MD, noting the veteran's reported history of 
depression since the service, and indicating this as the 
onset of the veteran's current diagnosis.  

The Board observes that the veteran's service medical records 
include May 1984 hospital treatment records indicating that 
the veteran had been a passenger in an alcohol-related motor 
vehicle accident, at which time she admitted to "heavy" 
alcohol consumption.  

The veteran has been afforded no VA psychiatric examination, 
to include a medical nexus opinion.  Under U.S.C.A. § 
5103A(d)(1) (West 2002), obtaining a medical examination and 
medical opinion is necessary if there is competent medical 
evidence of a current disability and evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claims.  
Appropriate examinations are necessary for the proper 
assessment of veterans' claims.  38 U.S.C.A. § 5103A (West 
2002).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).




Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should arrange for a VA 
psychiatric examination by a 
psychiatrist, including on a fee basis if 
necessary, for the purpose of 
ascertaining the nature, date of onset, 
and etiology of any psychiatric 
disorder(s), to include bipolar disorder 
with associated tardive dyskinesia, which 
may be found present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  Any further 
indicated special studies must be 
conducted.  

The examiner must specifically annotate 
the examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination. 

It is requested that the VA examiner 
address the following medical issues:

Is it at least as likely as not that any 
psychiatric disorder(s) found on 
examination is/are related to service on 
any basis, or if preexisting service, 
was/were aggravated thereby?


Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a chronic acquired 
psychiatric disorder, to include bipolar 
disorder with associated tardive 
dyskinesia.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

No action is required of the veteran until she is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of her 
claim for service connection, and may result in a denial.  
38 C.F.R. § 3.655 (2004). 



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


